Citation Nr: 0842896	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis, right foot.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage, left side of mandible and tongue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1973 
and from October 2003 to April 2005.  In addition to his 
active service, the veteran had more than 25 years of reserve 
component service of unverified types.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
November 2005 and July 2006 rating decisions of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in February 2008.  The veteran 
submitted additional evidence pertinent to the appeal to the 
RO during that Videoconference, and that evidence has been 
associated with the claims files.  VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  The appellant provided a written waiver of 
review by the agency of original jurisdiction together with 
the evidence at the Videoconference hearing.  Appellate 
review may proceed.  

The Board notes that the medical evidence of record 
establishes that the veteran has foot disorders other than 
plantar fasciitis.  The veteran has not sought service 
connection on any basis for these foot disorders, and did not 
testify that the evaluation of the service-connected plantar 
fasciitis should include other disorders.  No contention 
regarding a foot disorder other than plantar fasciitis is 
before the Board on appeal.  For the reasons discussed below, 
the veteran's claim on appeal for an increased initial 
evaluation for plantar fasciitis is not intertwined with any 
claim the veteran may wish to make for service connection for 
another diagnosed foot disorder.  The veteran is hereby 
notified that, if he wishes to pursue service connection for 
any other foot disorder, he may submit a claim to the agency 
of original jurisdiction.  

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for nerve damage, left side of mandible and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral plantar fasciitis 
has been manifested throughout the appeal period primarily by 
pain, which causes some limitation of the distance the 
veteran is able to walk and the length or time the veteran 
can stand, and which requires use of over-the-counter oral 
and topical pain medications.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis have not been met at 
any time during the pendency of the appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim on appeal, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Duty to notify

In this decision, the claim for an increased initial 
evaluation for plantar fasciitis follows the initial grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  No 
further discussion of the duty to notify the veteran is 
required.  

Duty to assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has associated with the claims folder the veteran's VA 
treatment records.  He was afforded VA examination.  The 
veteran testified at a personal hearing at the RO in October 
2005 and before the Board by Videoconference in February 
2008.  He has identified his private treatment records, and 
those have been associated with the claims file.  The veteran 
testified in February 2008 that he had not had additional 
medical treatment since the date of the most recent private 
treatment notes of record.   The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law governing claims for increased initial evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.
By a rating decision issued in December 2006, the RO granted 
service connection for plantar fasciitis, right foot, and 
assigned a 10 percent evaluation under Diagnostic Codes 5299 
and 5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
moderate residuals of foot injuries are rated 10 percent 
disabling; moderately severe residuals of foot injuries are 
rated 20 percent disabling; severe residuals of foot injuries 
are rated 30 percent disabling.  A Note to Diagnostic Code 
5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.  

VA outpatient treatment notes disclose that, in August 2005, 
the veteran complained of pain in the right heel and big toe.  
The examiner assigned a diagnosis of plantar fasciitis.  Use 
of gel soles was advised.  The provider advised the veteran 
that, if use of orthotics was not effective, the veteran 
would undergo radiologic examination.  In December 2005, the 
veteran reported that the gel soles were not reducing right 
foot pain.

January 2006 outpatient treatment notes reflect that the 
veteran underwent injection of medications into the right 
foot.  There was lateral deviation of the right big toe, 
which was beginning to lap under the second toe.  Ankle 
dorsiflexion was within normal.  Radiologic examination 
disclosed calcaneal spur on the right heel.  The veteran 
reported some improvement of symptoms, but not complete 
relief of pain.  In May 2006, the veteran reported stretching 
his right foot daily and icing once per week.  The veteran 
was advised to stretch five (5) times per day and use ice 
massage three (3) times per day.  

In August 2007, a private treating provider noted bilateral 
foot pain, worse in the right foot.  A diagnosis of plantar 
fasciitis was assigned for the right foot only.  

On VA examination conducted in September 2007, the veteran 
reported that the orthotics were making the right foot feel 
worse.  Dorsiflexion was to 15 degrees, plantar flexion to 40 
degrees, and inversion to 15 degrees.  The veteran was unable 
to evert the right foot.  Some overpronation was present 
bilaterally.  He had increased pain with walking.  The 
examiner described the veteran's plantar fasciitis as mild to 
moderate, and stated that the veteran should have some 
minimal walking and standing restrictions.  September 2007 VA 
radiologic examination continued to disclose a small heel 
spur, right foot.

At his February 2008 hearing, the veteran testified that he 
had been placed on walking (distance) and standing 
restrictions because of foot pain.  He reported that he 
walked less at work, and used Biofreeze, a topical pain 
reliever, and pain medications to reduce pain.  He testified 
that he used pain medication three times weekly.  The veteran 
described his symptoms as moderately severe.  
The veteran's characterization of his pain as "moderately 
severe" rather than moderate does not determine whether the 
veteran meets the criteria for an initial evaluation in 
excess of 10 percent for his foot disability.  "Moderate" 
and "moderately severe" foot disability are not 
specifically defined in DC 5284.  However, an evaluation in 
excess of 10 percent is only available under three other 
diagnostic codes, DCs 7276, which provide the criteria for 
flatfoot, 5278, which provides criteria for evaluating claw 
foot, and DC 5283, which provides criteria for malunion or 
non-union of tarsal or metatarsal bones.  
An evaluation in excess of 10 percent is available for 
flatfoot (pes planus) affecting only one foot only where 
there is severe pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, swelling on use, and characteristic 
callosities.  The objective evidence establishes that the 
veteran retained 15 degrees of dorsiflexion and, plantar 
flexion to 40 degrees.  In comparison, normal ranges of 
motion of the ankle are dorsiflexion from 0 degrees to 20 
degrees, and plantar flexion from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  The veteran's mild limitation of 
motion of the ankle is not consistent with a finding of 
marked deformity, so as to warrant a 20 percent disability by 
analogy to DC 5276.  The veteran testified that he did not 
have swelling of the right foot, and there is no objective 
evidence of swelling.  The evidence establishes that the 
veteran does not have callosities.  These findings are not 
consistent with a 20 percent evaluation for pes planus 
affecting one foot.
The veteran does manifest pain on palpation of the right foot 
and increased pain on use.  The veteran himself testified 
that he took oral pain medication provided by VA about three 
times weekly as a result of increased foot pain from use of 
the right foot at work.  The only pain medication listed 
among medications provided to the veteran is Naproxen.  That 
medication may be purchased over-the-counter.  That 
medication is consistent with treatment notes which reflect 
that the veteran was advised to use NSAIDs (non-steroidal 
anti-inflammatory medications).  The claims file does not 
indicate that the veteran requires narcotic pain medications 
for control of foot pain, nor did the veteran so testify.  
The evidence does reflect that the veteran also uses 
Biofreeze, an over-the-counter topical pain treatment, to 
control foot pain.  The evidence also reflects that the 
veteran has been advised to stretch his foot several times 
daily and to use ice massage three times daily.  Moderately 
severe pain is not consistent with use of oral over-the-
counter medication averaging less than once daily and use of 
topical or conservative treatments.  
The veteran testified that right foot pain restricted the 
distance he could walk and the length of time he was able to 
stand.  The report of the VA examination in September 2007 
described the restrictions to the veteran's ability to walk 
distances and to stand as "minimal."  The veteran reported 
that he sits on a low stool at work rather than standing, but 
did not testify that his employer had been required modify 
the veteran's job description.  The veteran did not report 
that the restriction of walking distance or length of time he 
could stand had affected his ability to perform his job or 
caused him to lose time from work.  At the time of his 
February 2008 hearing, the veteran testified that he had not 
seen a private physician for his foot problem for many 
months, and there is no evidence that he sought frequent VA 
treatment for his right foot.  The limitation of the 
veteran's ability to walk and stand described in the evidence 
and in his testimony does not approximate moderately severe 
foot unilateral disability.  
In determining whether the veteran's pain is moderate, so as 
to warrant a 10 percent evaluation under DC 5284, or 
moderately severe, so as to warrant a 20 percent evaluation, 
the Board has considered all complaints of pain in the right 
foot as due to the veteran's service-connected plantar 
fasciitis.  The Board is unable to separate manifestations of 
pain due service-connected plantar fasciitis from 
manifestations of pain which may be due to a disorder of the 
right foot for which service connection is not in effect.  
Under such circumstances, when it is not possible to separate 
the effects of the service-connected disability from the 
effects of a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected disability.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Thus, the 
determination of the appropriate evaluation for the veteran's 
right foot disability, including pain, is not intertwined 
with any other claim the veteran may wish to pursue for 
service connection for a right foot disorder.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  As noted above, DCs 
5278, which provides criteria for evaluating claw foot, and 
DC 5283, which provide criteria for evaluating non-union or 
malunion of a bone in the foot, are the only other Diagnostic 
Codes which provide an evaluation in excess of 10 percent.  
Claw foot warranting a 20 percent evaluation requires 
objective evidence that dorsiflexion is limited to a right 
ankle (0 percent) and that all toes tend to dorsiflexion.  
The veteran's toes are not described as dorsiflexed, the 
veteran's range of dorsiflexion is only mildly limited, and 
there is no deformity of the foot.  The description of the 
veteran's limitations on walking distance and standing as 
"minimal," the lack of evidence of objective interference 
with employment, and minimal use of pain medication, are not 
consistent with pain, deformity, and limitation expected with 
malunion or non-union of a bone.  The veteran's right foot 
disability does not approximate by analogy either malunion, 
nonunion, or claw foot warranting a 20 percent evaluation.  

DC 5284 includes consideration of pain as one of the criteria 
for evaluation under that Diagnostic Code, so an increased 
initial evaluation in excess of 10 percent or an additional, 
separate compensable evaluation is not warranted on the basis 
of additional consideration of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning an evaluation in excess of 10 
percent for the symptoms described by the veteran at his 
February 2008 hearing, when maximum symptomatology and pain 
are disclosed by the record.

The veteran's contention that his right foot symptoms, with 
consideration of pain, are more than 10 percent disabling, is 
credible.  However, the regulatory and schedular requirements 
for a disability evaluation in excess of 10 percent for a 
unilateral foot disability are quite high.  The Board is not 
authorized to disregard the criteria provided in the 
governing regulations for evaluating foot disability.  The 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for unilateral right foot 
disability.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for plantar fasciitis, right foot, is denied.


REMAND

In September 2005, the veteran underwent alveoplasty with 
extraction of impacted tooth at #17, using a rotary 
instrument, and buccal bone and circumferential bone were 
removed as part of the procedure.  At the next appointment, 
in December 2005, the veteran complained that his tongue was 
"sore."  On objective examination, the tongue was normal.  
A diagnosis of possible lingual nerve irritation was 
assigned.  

November 2006 opinion by SAS, DDS, indicates that the 
veteran's post-extraction neurosensory deficit was due to 
injury to the lingual or inferior alveolar nerve, and that 
such injury was a risk of removal of an impacted wisdom 
tooth.  Neuorolgy evaluation in November 2007 discloses that 
the veteran continues to complain of a "weird taste" in his 
mouth, and has decreased taste and sensation in the tongue 
anteriorly and posteriorly.  The assigned diagnosis is 
involvement of the 7th nerve and 9th nerve, with an area of 
chronic trauma of the tongue due to numbness, with no 
abnormality of the brain on magnetic resonance imaging (MRI).  

The veteran contends that he was not advised that residuals 
of such severity were possible.  The VA dental notes of 
September 2005 state that consent forms were signed, but the 
Board is unable to locate those consent forms in the record 
before the Board on appeal.  The veteran's original 
outpatient dental records must be obtained, and copies of the 
consent forms should be associated with the claims files.  

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 40-
97.  The veteran contends that residuals of the extraction 
were not reasonably foreseeable or are of such severity as to 
indicate lack of skill or negligence.  The Board notes the 
veteran's contention that no VA dental examiner would provide 
an opinion that there was any lack of skill or negligence on 
the part of the VA dentist.  

Assuming the consent forms are found, opinion should be 
obtained as to whether the veteran's neurological disorder is 
a reasonably foreseeable risk of extraction of tooth #17 or 
the likelihood that a reasonable medical provider would not 
have considered to be an ordinary risk of the treatment 
provided.  If the risk was foreseeable, the opinion should 
address whether appropriate information for adequate informed 
consent was provided to the veteran.  38 C.F.R. §§ 
3.361(d)(2), 17.32.  Opinion as to the likelihood that there 
was carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault which proximately caused 
the veteran's neurologic disorder.  38 C.F.R. § 3.361(d)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's original dental 
outpatient treatment records form September 
2005, including the consent forms signed by 
the veteran.

2.  Obtain the veteran's VA clinical records 
since December 2007.

3.  Afford the veteran an opportunity to 
identify any private dental treatment since 
February 2008.

4.  Schedule the veteran for examination and 
opinion by the appropriate specialist(s).  The 
relevant portions of the claims folders should 
be reviewed, including magnetic resonance 
imaging (MRI) studies form December 2007 and 
reports of VA and other dental examinations.  
The examiner should discuss review of these 
records in the examination report.  Any 
necessary diagnostic studies should be 
conducted.  Then, after examining the veteran, 
the examiner(s) should address the following 
questions:  

(a)  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current numbness of the tongue and 
other residual nerve damage of the mouth and 
tongue resulted from extraction of tooth #17 
in September 2005?  Please explain the 
rational for your opinion.  
(b)  Does the consent form, a treatment note, 
or other objective evidence show that the 
veteran was advised of or consented to risk of 
neurologic damage or numbness of the tongue?
(c)  Is the type of neurologic damage the 
veteran manifested following a September 2005 
extraction of tooth #17 a reasonably 
foreseeable risk of extraction of tooth #17, 
or, is the risk of the nerve damage sustained 
by the veteran a risk a reasonable medical 
provider would not have considered to be an 
ordinary risk of the treatment?
(d)  Is it more than likely (a probability of 
50 percent or greater), or, is it less than 
likely (less than a 50 percent probability) 
that the veteran's nerve damage, including to 
the mandible and tongue, was proximately 
caused by VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault in furnishing this medical 
treatment, or was the result of an event that 
was not reasonably foreseeable?

All opinions expressed in response to 
questions 4(a) through 4(d) should be 
accompanied by complete rationales, to include 
specific references to the evidence of record 
where appropriate.

5.  Thereafter, readjudicate the veteran's 
claim of entitlement to compensation under 38 
U.S.C.A. § 1151.  If the benefit sought is not 
granted, issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


